        Case 2:21-cv-01134-GMS Document 7 Filed 07/08/21 Page 1 of 3



 1    Kathleen L. Wieneke, Bar #011139
      Christina Retts, Bar #023798
 2    WIENEKE LAW GROUP, PLC
      1095 West Rio Salado Parkway, Suite 209
 3    Tempe, Arizona 85281
      Telephone: (602) 715-1868
 4    Fax: (602) 455-1109
      Email: kwieneke@wienekelawgroup.com
 5    Email: cretts@wienekelawgroup.com
 6    Attorneys for Defendants City of Phoenix,
      Williams, Cooke and Ferragamo
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10    Brandee Nees, an unmarried woman,                NO. 2:21-cv-01134-PHX-GMS
11                                Plaintiff,           DEFENDANTS’ RULE 12.1
                                                       CERTIFICATE
12    vs.
13    City of Phoenix, a governmental entity; Jeri
      Williams and John Doe Williams, a married
14    couple John Ferragamo and Jane Doe
      Ferragamo, a married couple, and Jeff Cooke
15    and Jane Doe Cooke a married couple, John
      Doe(s) and Jane Doe(s) I-X, Black
16    Partnerships I-X, White Corporations I-X,
17                                Defendants.
18
            Defendants City of Phoenix, Williams, Cooke and Ferragamo (“Defendants”)
19
     provide notice to the Court that on July 7, 2021, prior to filing their Motion to Dismiss and
20
     in compliance with Local Rule 12.1, the Defendants certify that they provided written notice
21
     to the Plaintiff regarding the deficiencies in the Complaint. See Exhibit A. Local Rule 12.1
22
     provides that notice may be in written form. On July 8, 2021, the Plaintiff sent
23
     correspondence threatening to file a Motion to Strike and asserting that the email notice was
24
     insufficient. Defendants responded—disagreeing with the Plaintiff’s assertion of notice and
25
     contending that the Plaintiff could not cure the legal deficiencies—but requested that if
26
     Plaintiff believed that she could cure, or that she would voluntarily dismiss claims,
27
     Defendants would withdraw those portions of the Motion to Dismiss that Plaintiff agreed
28
        Case 2:21-cv-01134-GMS Document 7 Filed 07/08/21 Page 2 of 3



 1   should be voluntarily dismissed with prejudice. Rather than substantively respond or
 2   provide any meaningful information about disagreement with Defendants’ legal positions
 3   in the Motion to Dismiss, Plaintiff simply responded “Game on!” See Ex. A. Based upon
 4   this exchange, Plaintiff has not provided any substantive information regarding any claimed
 5   disagreement with Defendants’ legal arguments, nor offered to amend the Complaint, or
 6   indicated a willingness to engage in any further discussions about the Complaint. Plaintiff
 7   has now had the benefit of reading the entirety of Defendants’ Motion to Dismiss, which
 8   will be refiled with this certificate.
 9
10
11          DATED this 8th day of July 2021.
12
                                                    WIENEKE LAW GROUP, PLC
13
                                              By:   /s/ Christina Retts
14
                                                    Kathleen L. Wieneke
15                                                  Christina Retts
                                                    1095 West Rio Salado Parkway, Suite 209
16                                                  Tempe, Arizona 85281
17                                                  Attorneys for Attorneys for Defendants City of
                                                    Phoenix, Williams, Cooke and Ferragamo
18
19
20
21
22
23
24
25
26
27
28
                                                       2
        Case 2:21-cv-01134-GMS Document 7 Filed 07/08/21 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on July 8, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5
                  Dennis I. Wilenchik
 6                John “Jack” D. Wilenchik
 7                Jordan C. Wolff
                  WILENCHIK & BARTNESS
 8                2810 North Third Street
                  Phoenix, Arizona 85004
 9
                  Attorneys for Plaintiff
10
11         I hereby certify that on this same date, I served the attached document by U.S. Mail,

12   postage prepaid, on the following,

13
14                              By:       /s/ Mica Mahler
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
